Citation Nr: 0504570	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), 
under the provisions of 38 U.S.C.A. § 1151, for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran retired from active duty in August 1963 after 
over 20 years of military service.  His decorations include 
the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the appellant's claims of entitlement 
to dependency and indemnity compensation (DIC), under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death.  The appellant is the surviving spouse of 
the veteran and she perfected a timely appeal of this 
determination to the Board.

In May 2004, the Board remanded this matter for further 
development and adjudication.  This matter is again before 
the Board.


FINDINGS OF FACT

1.  The veteran died in July 2002, at the age of 77, from 
arteriosclerotic coronary artery disease due to or as a 
consequence of ischemic cardiomyopathy and congestive heart 
failure.

2.  The medical evidence of record does not establish that 
arteriosclerotic coronary artery disease, ischemic 
cardiomyopathy, and congestive heart failure were caused or 
worsened by VA treatment.





CONCLUSION OF LAW

The criteria for dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§  3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not, however, 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes 
notification provisions, requiring VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that in a May 2004 letter, VA notified 
the appellant and her representative of the information and 
evidence that was still needed to substantiate her 1151/DIC 
claim for the cause of the veteran's death.  Specifically, 
the appellant was asked to submit evidence showing that the 
veteran's death resulted from a disease or injury, or an 
aggravation of an existing disease or injury, suffered as a 
result of VA hospitalization, medical or surgical treatment, 
or examination.  She was also asked to identify any 
additional VA and non-VA health care providers that had 
treated the veteran since service for any kind of heart 
condition, and to provide VA with a copy of the veteran's 
autopsy report or to provide a release form, so that VA could 
obtain such evidence.  Furthermore, she was specifically 
asked to submit any evidence she had in her possession that 
pertained to her claim.  For these reasons, the Board finds 
that the May 2004 letter substantially complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

VA has made reasonable efforts to obtain relevant records in 
support of the claim.  Specifically, the information and 
evidence that has been associated with the claims file 
consists of the veteran's service medical records, the death 
certificate, VA hospital and medical records, and statements 
submitted by the appellant and her representative.  The Board 
observes that there is no identified evidence that has not 
been accounted for, and the appellant's representative has 
been given the opportunity to submit written argument and 
additional evidence.  In this regard, the Board, in its 
remand of May 2004, directed that the RO send the appellant a 
letter asking that she provide a copy of the veteran's 
autopsy report, which the RO did.  However, after being asked 
to provide a copy of the veteran's autopsy report or, in the 
alternative, sign a release so that VA could attempt to 
obtain the report, the appellant sent notice to the RO on two 
separate occasions (May and August of 2004) stating that she 
had no additional information to submit in support of her 
claim.  Therefore, the Board notes that the appellant and her 
representative were adequately notified by VA of its efforts 
to assist the surviving spouse-appellant in obtaining a copy 
of the autopsy report.  The Board stresses that the 
appellant's repeated response by way of the statements 
asserting that she had no additional information indicated 
that any further request to obtain the putative report would 
be futile.  See 38 C.F.R. § 3.159(c)(1).  Thus, without the 
autopsy report, any further request for a medical opinion 
addressing the issue of an unforeseeable event and/or fault 
as it relates to the cause of the veteran's death would 
likewise be futile.

Under these circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time.  No additional remand of the case to the RO for 
additional assistance to the appellant in the development of 
her claim (as required by the VCAA) or to give the 
representative another opportunity to present additional 
evidence and/or argument, is required.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating her claim.  No further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to DIC for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to her claim.  See 
VAOPGCPREC 40-97 (1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.  Thus, to prevail, the appellant must show 
that the veteran's death was either an unforeseen event or 
the result of VA negligence, in other words that VA was at 
fault in the veteran's death.  

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 based on the veteran's VA treatment, 
specifically the contention that the veteran died due to VA 
failure to diagnose the veteran's heart condition prior to 
his death.  Following a careful review of all of the lay and 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against this claim.  

Here, the appellant specifically contends that VA was at 
fault for failing to diagnose her husband's heart condition 
prior to his death.

In this case, the evidence of record shows that the veteran 
died on July [redacted], 2002, at the age of 77.  The immediate cause 
of death was arteriosclerotic coronary artery disease due to 
or as a consequence of ischemic cardiomyopathy and congestive 
heart failure.  No other conditions were identified on the 
death certificate as significant in contributing to his 
death.  An autopsy was performed.  

First, the Board notes that the appellant alleges that the 
veteran's autopsy report indicated that he died as a result 
of a problem with an artery around his heart, a clot.  From 
this, the appellant argues that VA should have been aware 
that the veteran had a heart problem and that VA was at fault 
in failing to discover the problem during the veteran's many 
and recent visits for treatment at the Augusta, VA Medical 
Center.  In this regard, the Board notes that what a 
physician purportedly said (e.g., regarding the autopsy 
report), filtered as it is through a lay person's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute the competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997), aff'd sub 
nom., Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Without a 
copy of the report, it is impossible to know exactly the 
cause of the veteran's death or what might have happened.  As 
aptly noted by the record, the appellant was specifically 
requested to send in a copy of the autopsy report or, in the 
alternative, sign a release so that VA could attempt to 
obtain a copy of the report.  In response the appellant sent 
a notice to the RO indicating that she had no additional 
information to submit in support of her claim.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records for non-Federal 
agency or department custodians).  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the duty to assist is not a one 
way street).  In the absence of the autopsy report, VA must 
adjudicate the case based on the evidence in the record.  

The evidence of record in this case reveals that the veteran 
suffered from numerous health conditions prior to his death.  
Treatment reports from the Augusta VA Medical Center 
indicated that the veteran underwent a spinal cord injury 
evaluation, an annual physical examination due to a spinal 
cord injury that rendered him a C4 tetraplegic, on July 29-
[redacted], 2002.  At the time of this examination the veteran had 
several ongoing medical conditions such as neurogenic bowel 
and bladder, hypertension with a history of orthostatic 
hypertension, hydronephrosis and hydroureter, right 
nephrolithiasis and a history of prostatic carcinoma.  During 
the annual examination, the veteran's physical evaluation was 
noted as unremarkable, with normal bloodwork results.  His 
EKG did not show significant change from the prior year, and 
the veteran did not complain of any chest pain or shortness 
of breath that may have indicated additional cardiovascular 
testing.  He also had a chest X-ray and a complete renal 
workup.  After his examination, the veteran was discharged on 
July [redacted], 2002.  The veteran died that night.

A short time after the veteran's death, the veteran's son 
visited the VA Medical Center that had performed his annual 
examination.  The report of the staff physician indicated 
that the medical center had been informed of the veteran's 
death and that an autopsy was planned.  During the visit, the 
veteran's son stated that the autopsy, to the best of his 
recollection and understanding, had shown that his father had 
died as a result of a problem with an artery around his 
heart, a clot.  As noted above, despite requests from the RO, 
this report has not been associated with the veteran's claims 
file.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the competent medical evidence 
is against a finding that the veteran's death was due to an 
unforeseen event or that VA was at fault in causing his 
death.  There is no evidence in the record to suggest that VA 
directly caused the veteran's death due to treatment by VA, 
and there is no indication of a heart condition in the record 
that should have caused VA to order testing or otherwise 
diagnose a heart condition.  Specifically, the tests 
conducted at the veteran's annual examination did not 
indicate heart trouble and the veteran did not complain of 
chest pain, shortness of breath, or other symptoms that would 
have indicated further testing and treatment.

Although the Board does not question the sincerity of the 
appellant's conviction that the veteran's death was due to 
negligent VA care, the Board notes that, as a lay person, the 
appellant is not competent to establish a medical diagnosis 
or show a medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
is against a showing that VA was negligent in the medical 
care it provided to the veteran, there is no basis upon which 
to grant her DIC claim.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


